Name: Commission Regulation (EC) No 895/97 of 20 May 1997 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  economic geography;  cooperation policy
 Date Published: nan

 21 . 5 . 97 fENi Official Journal of the European Communities No L 128/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 895/97 of 20 May 1997 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance) Statistics relating to the trading of goods with non ­ member countries, HAS ADOPTED THIS REGULATION: Article 1 The version valid on 1 January 1997 of the nomenclature of countries for the external trade statistics of the Community and statistics of trade between Member States is set out in Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 relating to the trading of goods by the Community and its Member States with non-member countries ('), as amended by Regulation (EC) No 476/97 (2), and in particular Article 21 ( 1 ) thereof, Whereas in accordance with Article 9 of Regulation (EC) No 1172/95 the introduction of the country nomen ­ clature is the responsibility of the Commission ; Whereas the version thereof valid on 1 January 1996 was annexed to Commission Regulation (EC) No 68/96 (3); whereas from 1 January 1997 account should be taken of the inclusion of the French overseas departments and the Canary Islands in the statistical territories of France and Spain respectively; whereas minor amendments should be introduced to meet new statistical and technical require ­ ments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Article 2 This Regulation shall enter into force on the seventh day following the date of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1997 . For the Commission Yves-Thibault DE SILGUY Member of the Commission (') OJ No L 118 , 25. 5 . 1995, p . 10 . (2) OJ No L 75, 15 . 3 . 1997, p. 1 . (A OJ No L 14, 19 . 1 . 1996, p . 6 . No L 128/2 r EN Official Journal of the European Communities 21 . 5 . 97 ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (version valid with effect from 1 January 1997) Including Monaco and the French overseas departments (Reunion , Guadeloupe, Martinique and French Guiana) 001 France 002 Belgium and Luxembourg 003 Netherlands 004 Germany 005 Italy 006 United Kingdom Including the island of Heligoland; excluding the territory of Busingen Including Livigno Great Britain , Northern Ireland, British Channel Islands and Isle of Man 007 008 009 010 011 Ireland Denmark Greece Portugal Spain Including Azores and Madeira Including Balearic Islands and Canary Islands; excluding Ceuta and Melilla Including PeÃ ±Ã ³n de Velez de la Gomera, PeÃ ±Ã ³n de Alhucemas and Chafarinas Islands Including Svalbard Archipelago and Jan Mayen Island Including Aland Islands Including the German territory of Busingen and the Italian parish of Campione d'ltalia 022 Ceuta and Melilla 024 Iceland 028 Norway 030 Sweden 032 Finland 037 Liechtenstein 038 Austria 039 Switzerland 041 Faroe Islands 043 Andorra 044 Gibraltar 045 Vatican City State 046 Malta 047 San Marino 052 Turkey 053 Estonia 054 Latvia 055 Lithuania 060 Poland 061 Czech Republic 063 Slovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania 072 Ukraine Including Gozo and Comino 21 . 5 . 97 I EN I Official Journal of the European Communities No L 128/3 Belarus Moldova Russia Georgia Armenia Azerbaijan Kazakhstan Turkmenistan Uzbekistan Tajikistan Kyrgyzstan Slovenia Croatia Bosnia and Herzegovina Federal Republic of Yugoslavia Serbia and Montenegro Former Yugoslav Republic of Macedonia Morocco Algeria Tunisia Libya Egypt Sudan Mauritania Mali Burkina Faso Niger Chad Cape Verde Senegal Gambia Guinea Bissau Guinea Sierra Leone Liberia Cote d'lvoire Ghana Togo Benin Nigeria Cameroon Central African Republic Equatorial Guinea Sao Tome and Principe Gabon Congo Zaire Rwanda Burundi 073 074 075 076 077 078 079 080 081 082 083 091 092 093 094 096 204 208 212 216 220 224 228 232 236 240 244 247 248 252 257 260 264 268 272 276 280 284 288 302 306 310 311 314 318 322 324 328 329 St Helena and dependencies Dependencies of St Helena: Ascension and Tristan da Cunha Islands No L 128/4 EN Official Journal of the European Communities 21 . 5 . 97 Including Cabinda330 Angola 334 Ethiopia 336 Eritrea 338 Djibouti 342 Somalia 346 Kenya 350 Uganda 352 Tanzania 355 Seychelles and dependencies Tanganyika, Zanzibar and Pemba MahÃ ©, Silhouette, Praslin (including La Digue), FrÃ ©gate, Mamelles and RÃ ©cifs , Bird and Denis , Plate and CoÃ «tivy, Amirantes , Alphonse, Pro ­ vidence and Aldabra Islands Chagos Archipelago357 British Indian Ocean Territory 366 Mozambique 370 Madagascar 373 Mauritius Mauritius, Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) Grande Comore, Aniouan and MohÃ ©li Grande-Terre and Pamanzi Including Puerto Rico 375 Comoros 377 Mayotte 378 Zambia 382 Zimbabwe 386 Malawi 388 South Africa 389 Namibia 391 Botswana 393 Swaziland 395 Lesotho 400 United States of America 404 Canada 406 Greenland 408 St Pierre and Miquelon 412 Mexico 413 Bermuda 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 446 Anguilla 448 Cuba 449 St Kitts and Nevis 452 Haiti 453 Bahamas 454 Turks and Caicos Islands 456 Dominican Republic 457 US Virgin Islands Including Swan Islands Including Corn Islands Including former Canal Zone 21 . 5 . 97 EN 1 Official Journal of the European Communities No L 128/5 Antigua and Barbuda Dominica Cayman Islands Jamaica St Lucia St Vincent Including northern Grenadines Including southern Grenadines CuraÃ §ao, Bonaire, St Eustatius , Saba and southern part of St Martin Including Galapagos Islands 459 460 463 464 465 467 468 469 470 472 473 474 478 480 484 488 492 500 504 508 512 516 520 524 528 529 600 604 608 612 616 624 625 628 632 636 640 644 647 649 653 660 662 British Virgin Islands Barbados Montserrat Trinidad and Tobago Grenada Aruba Netherlands Antilles Colombia Venezuela Guyana Suriname Ecuador Peru Brazil Chile Bolivia Paraguay Uruguay Argentina Falkland Islands Cyprus Lebanon Syria Iraq Iran Israel West Bank/Gaza Jordan Saudi Arabia Kuwait Bahrain Qatar United Arab Emirates Oman Yemen Afghanistan Pakistan Abu Dhabi , Dubai , Sharjah, Ajman , Umm al Qaiwain , Ras al Khaimah and Fujairah Formerly North Yemen and South Yemen No L 128/6 I EN I Official Journal of the European Communities 21 . 5 . 97 Including Sikkim Formerly Burma Peninsular Malaysia and Eastern Malaysia (Sarawak, Sabah and Labuan) India Bangladesh Maldives Sri Lanka Nepal Bhutan Myanmar Thailand Laos Vietnam Cambodia Indonesia Malaysia Brunei Singapore Philippines Mongolia China North Korea South Korea Japan Taiwan Hong Kong Macao Australia Papua New Guinea 664 666 667 669 672 675 676 680 684 690 696 700 701 703 706 708 716 720 724 728 732 736 740 743 800 801 802 803 804 806 807 809 810 811 812 813 814 815 816 817 Including New Britain , New Ireland, Lavongai , Admiralty Islands, Bougainville, Buka, Green Islands, d'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archi ­ pelago with their dependencies Cocos (Keeling) Islands, Christmas Island, Heard and McDonald Islands, Norfolk Island Excluding Ross Dependency (Antarctica) Australian Oceania Nauru New Zealand Salomon Islands Tuvalu New Caledonia and dependencies American Oceania Wallis and Futuna Kiribati Pitcairn New Zealand Oceania Fiji Vanuatu Tonga Dependencies of New Caledonia : Isle of Pines, Loyalty, Huon , Belep, Chesterfield Islands and Walpole Island American Samoa; Guam; minor US outlying islands (Baker, Howland, Jarvis, Johnston , Kingman Reef, Midway, Palmyra and Wake) Including Alofi Including Henderson, Ducie and Oeno Islands Tokelau and Niue Islands, Cook Islands 21 . 5 . 97 EN Official Journal of the European Communities No L 128/7 Western Samoa Northern Mariana Islands French Polynesia Marquesas Islands, Society Islands, Gambier Islands, Tubuai and Tuamotu Archipelago; also Clipperton Island 819 820 822 823 824 825 890 Federated States of Micronesia (Yap, Kosrae, Truk, Pohnpei) Marshall Islands Palau Polar Regions 950 or 951 952 958 or Arctic regions not elsewhere specified or classi ­ fied; Antarctica; also Nouvelle Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island; South Georgia and South Sandwich Islands Optional Optional Optional Optional Optional Optional Optional Optional Optional 959 960 977 Stores and provisions Stores and provisions in the context of intra ­ Community trade Stores and provisions in the context of trade with third countries Countries and territories not determined Countries and territories not determined in the context of intra-Community trade Countries and territories not determined in the context of trade with third countries Countries and territories not disclosed for commercial or military reasons Countries and territories not disclosed for commercial or military reasons in the context of intra-Community trade Countries and territories not disclosed for commercial or military reasons in the context of trade with third countries or 978 979